Citation Nr: 1131519	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for low back disability.   

2.  Entitlement to an increased rating in excess of 10 percent for hypertension.  

3.  Entitlement to an increased rating in excess of 10 percent for a left knee disability.

4.  Whether new and material evidence has been received to reopen service connection for a migraine headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from March 1989 to March 1993, and from January 2003 to August 2003, with additional periods of National Guard service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the February 2008 rating decision from which this appeal arises, the RO, in part, reduced the disability rating assigned for the Veteran's right leg disability from 10 percent to 0 percent disabling, effective March 1, 2007, the date of the most recent VA medical examination report.  In an October 2008 Notice of Disagreement (NOD), the Veteran specifically noted her disagreement with the "reduction of [the] right knee."  In a March 2009 rating decision, the RO restored the 10 percent rating assigned for the Veteran's right knee disability, effective March 1, 2007.  As the Veteran only expressed disagreement with the reduction of the 10 percent rating assigned for the right knee disability and the March 2009 rating decision fully restored the 10 percent rating, the March 2009 rating decision acted as a full grant of the Veteran's claim.  Therefore, the issue of a reduction of the 10 percent rating assigned for the right knee is not in appellate status and is not before the Board.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge, while seated in Roanoke, Virginia (Travel Board hearing).  A transcript has been procured and is of record.  At the hearing, the Veteran submitted new evidence and waived RO review.  

The issues of service connection for a migraine headache disorder (on the merits), increased rating for low back disability, and increased rating for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire increased rating period under appeal, service-connected hypertension has more nearly approximate diastolic blood pressure readings predominantly 100 or more or systolic blood pressure readings 160 or more.

2.  At no time during the increased rating period under appeal has service-connected hypertension more nearly approximated diastolic blood pressure readings predominantly 110 or more or systolic blood pressure readings 200 or more.
 
3.  In a June 2005 rating decision, the RO denied service connection for a migraine headache disorder; the Veteran did not appeal to the Board within the required time period.

4.  Evidence received since the June 2005 rating decision denying service connection for a migraine headache disorder raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  For the entire increased rating period under appeal, the criteria for an increased rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

2.  The June 2005 rating decision denying service connection for a migraine headache disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  Evidence received since the June 2005 rating decision denying service connection for a migraine headache disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a grant of the application to reopen service connection for a migraine headache disorder, there is no reason to discuss the impact of the VCAA on that particular issue.  For the claim for an increased rating for hypertension, the Board will review compliance with the VCAA.

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in February 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  At the April 2011 Board personal hearing, the Veteran indicated that the service treatment records included in the claims file were not complete.  Specifically, the Veteran stated that the claims file did not contain any records from her initial period of service, lasting from March 1989 to March 1993.  The Board notes that the aforementioned service treatment records are of record, having been procured by VA in May 2004; therefore, there is no need to remand to acquire any outstanding service treatment records.  

Also, as will be detailed following, the RO provided the Veteran with a VA medical examination in March 2007.  As the VA medical examination report was written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's hypertension, the examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the April 2011 Board personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Board personal hearing, the VLJ specifically noted the issues on appeal.  The VLJ and the Veteran's representative then asked questions to ascertain the nature of the Veteran's hypertension disability.  In addition, the VLJ and the Veteran's representative sought to identify any pertinent evidence, such as outstanding treatment records, not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim for increased rating for hypertension.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule), which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2010).

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

The Veteran's service-connected hypertension has been rated by the RO as 10 percent disabling under the provisions of Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  According to Diagnostic Code 7101, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.

Analysis of Increased Rating for Hypertension

The Veteran essentially contends that her hypertension is manifested by symptomatology more nearly approximating a rating in excess of the current 10 percent rating assigned under Diagnostic Code 7101.  After a review of the evidence, the Board finds that the evidence weighs against the Veteran's claim for an increased rating in excess of 10 percent for hypertension for any period.  

The Board finds that, for the entire increased rating period under appeal, service-connected hypertension has more nearly approximate diastolic blood pressure readings predominantly 100 or more or systolic blood pressure readings 160 or more, as contemplated by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.  At no time during the increased rating period under appeal has service-connected hypertension more nearly approximated diastolic blood pressure readings predominantly 110 or more or systolic blood pressure readings 200 or more, as required for a 20 percent disability rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.  For the entire increased rating period under appeal, service-connected hypertension has been manifested by systolic blood pressure readings as high as 172; however, although the record contains three treatment records in which the Veteran's diastolic blood pressure was 111, the Veteran's diastolic blood pressure has predominantly been below 110 and the systolic pressure has not been over 200 during the entire increased rating period under appeal.  

The record contains numerous VA treatment records including blood pressure readings.  In a January 2007 VA treatment record, a VA examiner reported blood pressure of 159/88.  In a subsequent January 2007 VA treatment record, a VA examiner reported blood pressure of 169/111.  In an additional January 2007 VA treatment record, a VA examiner reported blood pressure of 132/93.  In another January 2007 VA treatment record, a VA examiner reported blood pressure of 126/86.  In a subsequent January 2007 VA treatment record, a VA examiner reported blood pressure of 130/81.  

In a February 2007 VA treatment record, a VA examiner reported blood pressure of 158/98.  In a March 2007 VA medical examination report, a VA examiner reported measure the Veteran's blood pressure as being 120/70, 120/72, and 120/72, respectively.  In a March 2007 VA treatment record, a VA examiner reported blood pressure of 134/87.  In a subsequent March 2007 VA treatment record, a VA examiner reported blood pressure of 128/91.

In an April 2007 VA treatment record, a VA examiner reported blood pressure of 125/85.  In a May 2007 VA treatment record, a VA examiner reported blood pressure of 136/99.  In a July 2007 VA treatment record, a VA examiner reported blood pressure of 126/90.  In a subsequent July 2007 VA treatment record, a VA examiner reported blood pressure of 161/109.  In an additional July 2007 VA treatment record, a VA examiner reported blood pressure of 161/109.  

In a September 2007 VA treatment record, a VA examiner reported blood pressure of 159/111.  In an October 2007 VA treatment record, a VA examiner reported blood pressure of 141/100.  In a subsequent October 2007 VA treatment record, a VA examiner reported blood pressure of 139/104.  In an additional October 2007 VA treatment record, a VA examiner reported blood pressure of 139/104.  In a November 2007 VA treatment record, a VA examiner reported blood pressure of 123/81.

In a March 2008 VA treatment record, a VA examiner reported blood pressure of 148/101.  In a June 2008 VA treatment record, a VA examiner reported blood pressure of 159/104.  In an August 2008 VA treatment record, a VA examiner reported blood pressure of 135/93.  In a September 2008 VA treatment record, a VA examiner reported blood pressure of 175/111.  In an October 2008 VA treatment record, a VA examiner reported blood pressure of 131/64.  In a subsequent October 2008 VA treatment record, a VA examiner reported blood pressure of 135/89.  In a November 2008 VA treatment record, a VA examiner reported blood pressure of 110/72.

In a January 2009 VA treatment record, a VA examiner reported blood pressure of 121/81.

At the April 2011 Board personal hearing, the Veteran indicated that she had taken her blood pressure the previous morning and that it had been 172/88.

As noted above, the Veteran's service-connected hypertension has been manifested by systolic blood pressure readings as high as 175.  Moreover, in three treatment records, VA examiners noted that the Veteran's diastolic blood pressure was 111.  Yet, the Board notes that VA examiners have checked the Veteran's blood pressure extensively throughout the rating period under appeal.  Except for the above-mentioned readings, the Veteran's diastolic pressure readings consistently have been below 110 and often below 100.  As the Veteran's blood pressure was checked 30 times over a three year period, and diastolic pressure readings only equaled or exceeded 110 in three instances, the Board finds that the Veteran's diastolic blood pressure was not "predominantly" 110 or greater during the entire rating period under appeal or even for any recognizable period to warrant a staged rating.  Moreover, for the entire increased rating period under appeal, the evidence contains no treatment record in which the Veteran's systolic blood pressure reading was 200 or greater.  The evidence does not show that the criteria for the next higher 20 percent rating under Diagnostic Code 7101 have not been more nearly approximated for any period.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased rating in excess of 10 percent for hypertension, for the entire rating period under appeal, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration
	
The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's hypertension disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, for the entire rating period under appeal, the Veteran's hypertension was manifested by elevated blood pressure.  The Veteran has history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such elevated blood pressure readings due to hypertension.   
38 C.F.R. §§ 4.104.  In this case, comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability for the entire rating period is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App at 227.

New and Material Evidence Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  Pursuant to 38 C.F.R. 
§ 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

Reopening Service Connection for a Migraine Headache Disorder

In a June 2005 rating decision, the RO denied the Veteran's claim for a migraine headache disorder, finding that the evidence did not show that the Veteran had experienced headaches during service and, therefore, the evidence did not indicate a nexus between the Veteran's claimed migraine disorder and service.  Because the Veteran did not appeal this decision to the Board, it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Reviewing the evidence received since the June 2005 rating decision, at the April 2011 Board personal hearing, the Veteran testified that she experienced migraine headache symptomatology during service in 1989 or 1990, while serving in Germany, and that such symptomatology continued thereafter.  The Board notes that, prior to the June 2005 rating decision, the Veteran had not reported onset of headache symptomatology during her first term of service.  Moreover, service treatment records, dated June 1990 and June 1992, indicate complaints of headaches of three days duration.  

As noted above, in determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus, 3 Vet. App. 510 at 513.  The Board finds that the Veteran's April 2011 testimony has some tendency to show that the Veteran had headache symptomatology during active service, and also suggests a nexus to service, facts that were not in evidence at the time of the June 2005 rating decision.  Therefore, the Board finds that the evidence received since the June 2005 rating decision regarding the Veteran's migraine disorder is new and material, as it relates to an unestablished fact that is necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and the claim for service connection for a migraine headache disorder will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

For the entire rating period under appeal, an increased rating in excess of 10 percent for hypertension is denied.  

Service connection for a migraine headache disorder is reopened.


REMAND

The Board finds that additional development is required before the issues on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).

The Veteran essentially contends that the respective 10 percent ratings assigned for her low back and left knee disabilities do not adequately reflect their severity.  The Board notes that the RO provided the Veteran with a VA medical examination in March 2007 to assess the severity of these service-connected disabilities.  In the March 2007 VA examination report, the VA examiner noted that the Veteran displayed full range of motion of both the back and the left knee.  

At the April 2011 Board personal hearing, the Veteran presented testimony indicating that both service-connected disabilities had worsened since the March 2007 VA examination.  Specifically, the Veteran stated that she could not bend her knee fully and could not move her back fully much of the time.  Having reviewed the evidence of record, the Board finds that there is a duty to schedule another VA medical examination to determine the current severity of these disorders.  VA's General Counsel has interpreted that when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 3.327 (2010).

Regarding the reopened claim for service connection for migraine headaches, the Board notes that, in a December 2003 VA medical examination report, the Veteran reported first experiencing headaches in 1999.  Having interviewed the Veteran and performed an examination, the VA examiner determined that the Veteran had headaches of unclear etiology; however, the VA examiner reported that he did not have any of the Veteran's service treatment records to review in writing his opinion; therefore, at the time of the December 2003 VA medical examination report, the VA examiner did not review any of the treatment records currently of record indicating potential onset of the Veteran's headache symptomatology during service, such as the June 1990 and June 1992 service treatment records.  As the December 2003 VA medical examiner did not have access to the full record in writing the medical examination report, to include evidence favorable to the Veteran's claim, the Board finds that another VA examination is necessary to assist in determining the etiology of the Veteran's migraine headache disorder.  

Accordingly, the issues of service connection for a migraine headache disorder (on the merits), increased rating for low back disability, and increased rating for left knee disability are REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA orthopedic or joints examination to determine the current severity of the service-connected left knee and low back disabilities.  The claims file should be sent to the VA examiner(s) for his or her review.

The VA examiner should also answer the following questions:

(a) whether either the left knee or low back exhibits weakened movement, excess fatigability, incoordination, or pain on movement (if feasible, these determinations should be expressed in terms of the degree of additional loss of motion due to these symptoms);

(b) whether pain significantly limits functional ability of the left knee or low back during flare-ups or when the left knee or low back is used repeatedly over a period of time (this determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups);

(c) to what degree, if any, the Veteran experiences recurrent subluxation or lateral instability of the left knee; and

(d) whether the condition of the left knee or low back interferes with the Veteran's employment.

All opinions should be supported by a clear rationale.  If the VA examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  The AMC/RO should schedule the Veteran for a VA medical examination for the purpose of determining the nature and etiology of the Veteran's migraine headache disorder. 

All indicated tests and studies should be performed.  In conjunction with the examination, the relevant evidence from the claims folder should be made available to the VA examiner.  

After the above is accomplished, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater degree of probability) that any current migraine headache disorder began during service or is otherwise etiologically linked to any in-service event?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer any question presented without resort to speculation, the VA examiner should so indicate the reason why the question could not be answered.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for an increased rating for a low back disability, an increased rating for a left knee disability, and service connection for a migraine headache disorder.  If the benefits sought remain denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


